                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 UNITED STATES OF AMERICA,           )
                                     )               Case No. 1:18-cv-102-LCB-JEP
         Plaintiff,                  )
                                     )
         v.                          )
                                     )
 MARK A. LOVELY,                     )
                                     )
         Defendant.                  )
 ____________________________________)

             DECLARATION OF REVENUE OFFICER ANITA BOND

I, Anita Bond, being of legal age and pursuant to 28 U.S.C. § 1746, do hereby declare as

follows:

      1.      I am a Revenue Officer with the Internal Revenue Service (“IRS”), with

   post of duty in Raleigh, North Carolina. As part of my duties as a revenue officer, I

   have been assigned to collect the unpaid federal tax liabilities of Mark A. Lovely for

   the 1999, 2000, 2003 through 2006 and 2010 through 2016 tax years and to assist the

   Department of Justice with the litigation in the above-captioned civil action.

      2.      Except where indicated to the contrary, I have personal knowledge of the

   facts set forth in this declaration, and, if called upon to testify to such facts, could do

   so competently.

      3.      As a Revenue Officer, my responsibilities include securing delinquent tax

   returns and collecting the unpaid federal taxes that have been assessed against

   taxpayers on behalf of the IRS. I am familiar with the manner for computing statutory




     Case 1:18-cv-00102-LCB-JEP Document 24-1 Filed 12/17/18 Page 1 of 8
accruals on unpaid tax liabilities, the practices and procedures of the IRS with regards

to its records, and the notations typically used on IRS records.

   4.      True and accurate copies of the following documents are attached to this

declarations:

        a. Exhibit A: are Form 4340 Certified Transcripts of the income taxes and
           civil penalties assessed against Mark A. Lovely for the 1999, 2000, 2003,
           2004, 2005, 2006, 2010, 2011, 2014, 2013, 2014, 2015 and 2016 tax years.
           The Certified Transcripts reflect information about a particular taxpayer for
           a specific tax type and tax period. They contain information on, among
           other things, (i) tax, interest, and penalty assessments; and (ii) any
           payments.

        b. Exhibit B: are Account Transcripts of the income taxes and civil penalties
           assessed against Mark A. Lovely for the 1999, 2000, 2003, 2004, 2005,
           2006, 2010, 2011, 2014, 2013, 2014, 2015 and 2016 tax years. The
           Account Transcripts reflect information about a particular taxpayer for a
           specific tax type and tax period. They contain information on, among other
           things, (i) tax, interest, and penalty assessments; (ii) any payments made;
           (iii) accrued but unassessed amounts of tax and penalties; and (iv) the
           present balance due and owing.

        c. Exhibit C: is the portion of IRS Forms 4549 that summarizes the IRS audit
           examination of Mark A. Lovely for the 2000, 2003 through 2006, 2011 and
           2012 tax years.

        d. Exhibit D: are copies of the income tax returns Mark A. Lovely filed for the
           1999, 2003, 2004, 2005, 2006, 2010, 2011, 2012, 2013, 2015 and 2016 tax
           years, and a tax return transcript for his 2014 electronically filed return.

        e. Exhibit E: are wage and income transcripts which detail the income third
           partied reported paying Mark A. Lovely for the 2010, 2011, 2012, 2013,
           2015 and 2016 tax years.

These records were made from information compiled from the IRS’s databases by

someone with knowledge at or near the time the transactions occurred. These records

are kept in the regular conducted activity of the IRS.


                                          2



  Case 1:18-cv-00102-LCB-JEP Document 24-1 Filed 12/17/18 Page 2 of 8
                                    Civil Penalty Assessments

       5.      Mark. A. Lovely is a tax defier and has a history of filing fraudulent tax

 returns.

       6.      Mark A. Lovely filed federal income tax returns for the 1999, 2000, 2003

 through 2006, 210 through 2013, 2015 and 2016 tax years that reported zero income

 but claimed tax withholdings and standard deductions which could result in an

 erroneous income tax refund. (Gov. Ex. D (1999) p. 1; (2003) p. 3; (2004) p. 4;

 (2005) p. 5 & 6; (2006) p. 8; (2010) p. 9; (2011) p. 11; (2012) p. 12; (2013) p. 13;

 (2015) p. 17; (2016) p. 18).

       7.      IRS records show that during these tax years, Mark A. Lovely was a W-2

 wage earner and his employer and other third parties reported paying him income as

 follows:

 Tax
                            Payor                             Income                Citation
 Year
1999                                                   $40,522                  Gov. Ex. B p. 1
            Trinidad International Maintenance Corp.   $46,041 (wages)          Gov. Ex. C
2000
            2 stock sales                              $3,678 (capital gains)   pp. 1 and 3
            Trinidad International Maintenance Corp.   $33,637 (wages)          Gov. Ex. C
2003
            Unemployment Compensation                  $3,264                   pp. 1 and 3
            Trinidad International Maintenance Corp.   $40,654 (wages)          Gov. Ex. C
2004
            Interest Income                            $    21                  pp. 2 and 3
            Trinidad International Maintenance Corp.   $10,215 (wages)          Gov. Ex. C.
2005
            Tradewinds Airline Inc.                    $19,285 (wages)          pp. 2 and 3
            Tradewinds Airline Inc.                    $31,997 (wages)
            Pace Airlines Inc.                         $ 350 (wages)            Gov. Ex. C
2006
            USA Carriers Inc.                          $9,053 (wages)           pp. 2 and 3
            Prudential Retirement                      $10,135 (IRA dist.)
            Mayberry HR Outsourcing Inc.               $ 512                    Gov. Ex. E
2010
            Triad International Maint. Corporation     $ 49,246                 pp. 1 and 2
                                                                                Gov. Ex. B p. 4
            Employment Security commission of NC       $ 318 (1099-G)
2011                                                                            Gov. Ex. E.
            Triad International Maint. Corporation     $48,186 (wages)
                                                                                pp. 3 and 4

                                               3



   Case 1:18-cv-00102-LCB-JEP Document 24-1 Filed 12/17/18 Page 3 of 8
Tax
                             Payor                         Income                Citation
Year
                                                                             Gov. Ex. B p. 5
            Sky Lease I, Inc.                        $ 11,153 (wages)
2012                                                                         Gov. Ex. E.
            Triad International Maint. Corporation   $18,070 (wages)
                                                                             pp. 5 and 6
2013        Sky Lease I, Inc.                        $50,884                 Gov. Ex. E p. 7
            Sky Lease I, Inc.                        $36,272                 Gov. Ex. E.
2015
            Swift Air, LLC.                          $14,686                 pp. 11 and 12
            Swift Air, LLC.                          $22,411 (wages          Gov. Ex. E.
2016
            Unemployment Compensation                $ 9,120                 pp. 13 and 14

       8.      The IRS determined that the tax returns Mark A. Lovely filed were

 frivolous.

       9.      A delegate of the Secretary of the Treasury assessed civil penalties against

 Mark A. Lovely under 26 U.S.C. § 6702(a) for frivolous tax submissions as follows:

                                                      Date of   Amount of
        Penalty Type             Tax Period Ending                                     Citation
                                                     Assessment Assessment
Frivolous Tax Submissions                            05/23/2011   $5,000
                                     12/31/1999                                    Gov. Ex. A p. 59
    26 U.S.C. § 6702A                                12/12/2011   $5,000
Frivolous Tax Submissions
                                     12/31/2000      06/20/2011         $5,000     Gov. Ex. A p. 64
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2003      06/20/2011         $5,000     Gov. Ex. A p. 69
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2004      06/20/2011         $5,000     Gov. Ex. A p. 74
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2005      07/22/2013       $10,000      Gov. Ex. A p. 79
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2006      06/20/2011         $5,000     Gov. Ex. A p. 83
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2010      03/24/2014         $5,000     Gov. Ex. A p. 88
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2011      08/11/2014         $5,000     Gov. Ex. A p. 94
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2012      10/20/2014         $5,000     Gov. Ex. A p. 99
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2013      07/07/2014         $5,000    Gov. Ex. A p. 104
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2015      01/02/2017         $5,000    Gov. Ex. A p. 109
    26 U.S.C. § 6702A
Frivolous Tax Submissions
                                     12/31/2016      07/24/2017         $5,000    Gov. Ex. A p. 112
    26 U.S.C. § 6702A

                                               4



   Case 1:18-cv-00102-LCB-JEP Document 24-1 Filed 12/17/18 Page 4 of 8
       10.    Statutory interest has accrued on the civil penalties assessed against Mark

    A. Lovely under 26 U.S.C. § 6601(a) and (b) from the date his tax liabilities became

    due, at a rate set forth in 26 U.S.C. § 6621(a). (Gov. Ex. B: (1999) p. 42; (2000) p. 44;

    (2003) p. 46; (2004) p. 48; (2005) p. 50; (2006) p. 52; (2010) p. 54; (2011) p. 58;

    (2012) p. 61; (2013) p. 64; (2015) p. 67; (2016) p. 69).

       11.    As of September 17, 2018, Mark A. Lovely is indebted to the United States

    with respect to the civil penalty and interest for the 1999, 2000, 2003 through 2006,

    2010 through 2013, 2015 and 2016 tax years, as set forth below:

                              Tax
                                          Date of       Outstanding Balance
     Penalty Type            Period                                               Citation
                                         Assessment      (as of 9/17/2018)
                             Ending
Frivolous Tax Submissions                 05/23/2011                            Gov. Ex. B
                           12/31/1999                          $12,750
    26 U.S.C. § 6702A                     12/12/2011                              p. 42
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2000     06/20/2011           $6,416
    26 U.S.C. § 6702A                                                             p. 44
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2003     06/20/2011           $6,416
    26 U.S.C. § 6702A                                                             p. 46
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2004     06/20/2011           $6,416
    26 U.S.C. § 6702A                                                             p. 48
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2005     07/22/2013           $12,027
    26 U.S.C. § 6702A                                                             p. 50
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2006     06/20/2011           $6,416
    26 U.S.C. § 6702A                                                             p. 52
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2010     03/24/2014           $5,890
    26 U.S.C. § 6702A                                                             p. 54
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2011     08/11/2014           $5,823
    26 U.S.C. § 6702A                                                             p. 58
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2012     10/20/2014           $5,790
    26 U.S.C. § 6702A                                                             p. 61
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2013     07/07/2014           $5,839
    26 U.S.C. § 6702A                                                             p. 64
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2015     01/02/2017           $5,378
    26 U.S.C. § 6702A                                                             p. 67
Frivolous Tax Submissions                                                       Gov. Ex. B
                           12/31/2016     07/24/2017           $5,266
    26 U.S.C. § 6702A                                                             p. 69
                       Total                                   $84,427
                                              5



      Case 1:18-cv-00102-LCB-JEP Document 24-1 Filed 12/17/18 Page 5 of 8
                                    Income Tax Assessments

         12.   The Account Transcripts show that a delegate of the Secretary of the

   Treasury made federal income tax assessments against Mark A. Lovely for the 2000,

   2003 through 2006, 2010 through 2012 and 2014 tax years as follows:

  Tax          Tax Period          Date of             Amount of
                                                                               Citation
 Type           Ending            Assessment           Assessment
Income         12/31/2000         03/03/2008             $8,967           Gov. Ex. A. p. 2
Income         12/31/2003         02/25/2008             $4,091           Gov. Ex. A. p. 11
Income         12/31/2004         03/03/2008             $4,919           Gov. Ex. A. p. 17
Income         12/31/2005         02/25/2008             $2,834           Gov. Ex. A. p. 23
Income         12/31/2006         02/25/2008             $8,340           Gov. Ex. A. p. 28
Income         12/31/2010         03/10/2014             $3,807           Gov. Ex. A. p. 24
Income         12/31/2011         03/09/2015             $5,881           Gov. Ex. A. p. 41
Income         12/31/2012         09/28/2015             $1,693           Gov. Ex. A. p. 47
Income         12/31/2014         06/01/2015             $7,963           Gov. Ex. A. p. 54

         13.   The federal income tax assessments made against Mark A. Lovely are

   based on the income information reported to the IRS by third parties, and the 2014

   income tax return he filed.

         14.   Statutory interest has accrued on the federal income tax liabilities under 26

   U.S.C. § 6601(a) and (b) from the date his tax liabilities became due, at a rate set forth

   in 26 U.S.C. § 6621(a). (Gov. Ex. B (2000) p. 6; (2003) p. 11; (2004) p. 15;

   (2005) p. 19; (2006) p. 22; (2010) p. 25; (2011) p. 30; (2012) p. 34; and (2014) p. 38).

         15.   Statutory penalties have accrued against Mark A. Lovely for the 2000, 2003

   through 2006 tax years under 26 U.S.C. § 6654 for his failure to pre-pay his taxes.

   (Gov. Ex. B (2000) p. 7; (2003) p. 12; (2004) p. 16; (2005) p. 20; (2006) p. 23.

         16.   Statutory penalties have also accrued against Mark A. Lovely for the 2000,

   2003 through 2006, 2011, 2012 and 2014 tax years under 26 U.S.C. § 6651 for failing

                                               6



     Case 1:18-cv-00102-LCB-JEP Document 24-1 Filed 12/17/18 Page 6 of 8
to timely file returns and pay the taxes due. (Gov. Ex. B (2000) p. 7; (2003) pp. 12 -

13; (2004) pp. 16-17; (2005) pp. 20-21; (2006) pp. 23-24; (2011) p. 31; (2012) p. 35;

and (2014) p. 39).

   17.      Statutory penalties were also assessed against Mark A. Lovely for the 2011

and 2012 tax years for understating his income. (Gov. Ex. B (2011) p. 31; and

(2012) p. 35).

   18.      As of September 17, 2018, Mark A. Lovely is indebted to the United States

with respect to the income tax, penalty and interest for the 2000, 2003 through 2006,

2010 through 2012 and 2014 tax years, as set forth below:

               Date of         Tax         Outstanding balance
 Tax year                                                                Citation
              Assessment    Assessment      (as of 9/17/2018)
   2000       03/03/2008      $8,967             $16,020            Gov. Ex. B. p. 6
   2003       02/25/2008      $4,091             $11,347            Gov. Ex. B. p. 11
   2004       03/03/2008      $4,919             $13,031            Gov. Ex. B. p. 15
   2005       02/25/2008      $2,834              $7,115            Gov. Ex. B. p. 19
   2006       02/25/2008      $8,340             $14,731            Gov. Ex. B. p. 22
   2010       03/10/2014      $3,807              $5,880            Gov. Ex. B. p. 25
   2011       03/09/2015      $5,881             $14,490            Gov. Ex. B. p. 30
   2012       09/28/2015      $1,693              $6,773            Gov. Ex. B. p. 34
   2014       12/31/2014      $7,963              $4,930            Gov. Ex. B. p. 38
                  Total                          $94,317


   19.      The IRS sent notice and demand for payment of the assessments described

in paragraphs 9 and 12, above, to Mark A. Lovely, as shown by the entries on

Government Exhibit A, called “Statutory Notice of Balance Due. (civil penalty: Gov.

Ex. A (1999) pp. 60-61; (2000) pp. 65-66; (2003) pp. 70-71; (2004) pp. 75-76;

(2005) p. 80; (2006) pp. 84-85; (2010) p. 91; (2011) p. 96; (2012) p. 101;




                                          7



  Case 1:18-cv-00102-LCB-JEP Document 24-1 Filed 12/17/18 Page 7 of 8
Case 1:18-cv-00102-LCB-JEP Document 24-1 Filed 12/17/18 Page 8 of 8
